Case 1:20-cr-00152-PAB Document 242 Filed 02/15/21 USDC Colorado Page 1 of 6




                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLORADO


Criminal Action No. 20-cr-00152-PAB

UNITED STATES OF AMERICA,

      Plaintiff,
v.

1. JAYSON JEFFREY PENN,
2. MIKELL REEVE FRIES,
3. SCOTT JAMES BRADY,
4. ROGER BORN AUSTIN,
5. TIMOTHY R. MULRENIN,
6. WILLIAM VINCENT KANTOLA,
7. JIMMIE LEE LITTLE,
8. WILLIAM WADE LOVETTE,
9. GARY BRIAN ROBERTS,
10. RICKIE PATTERSON BLAKE,

      Defendants.



                   GOVERNMENT’S RESPONSE TO DEFENDANTS’
                      MOTION FOR A STATUS CONFERENCE

      The government submits this response to Defendants’ Motion for a Status

Conference, ECF No. 235, pursuant to the Court’s order of February 9, 2021, ECF No.

238, to state and explain the government’s disagreement with the defendants’ desire for

a final discovery deadline, which would apply to discovery of newly received evidence,

and to offer the government’s perspective on the estimated length of trial.
Case 1:20-cr-00152-PAB Document 242 Filed 02/15/21 USDC Colorado Page 2 of 6




         Final Discovery Deadline. The Court should decline to set a final discovery

deadline. The Court set two initial discovery deadlines in this case—August 11, 2020,1

and December 1, 20202—both of which the government met by producing in excess of

12.5 million documents the government had received and processed at the time the

indictments were returned. The government also produced and will continue to produce

dozens of interview reports that largely reveal the government’s focus for trial. However,

the government’s investigation into the broiler chicken industry continues and several

other individuals and corporations remain subjects of that investigation. As such, the

government continues to receive documents in its ongoing investigation, and expects to

receive additional documents and other evidence as it actively develops leads and

pursues new avenues of inquiry as to uncharged subjects. As it is received and

processed, such evidence is produced to the defendants as required by Rule 16(c) and

this Court’s orders: “If additional material subject to the disclosure obligations of Rule 16

come into the possession of the attorney for the government, the attorney for the

government shall promptly disclose the material to the defendant.”

         The defendants incorrectly claim that they are prejudiced in their ability to

prepare for pretrial motions. The defendants do not need additional discovery to make

almost any Rule 12 motion. For example, a motion to dismiss under Rule 12(b)(3)(B)(v)

is based on the legal sufficiency of the charging instrument, in this case the

Superseding Indictment, and does not relate to discovery at all. The same is true of



1
    ECF No. 94, modifying ECF Nos. 28-30, 45.
2
    ECF No. 201, modifying ECF Nos. 138, 141, 144, 147, 150, 153.
                                               2
Case 1:20-cr-00152-PAB Document 242 Filed 02/15/21 USDC Colorado Page 3 of 6




Rules 12(b)(3)(A)(ii)-(iv) (preindictment delay, speedy trial, selective prosecution),

12(b)(3)(B)(i)-(iv) (duplicity, multiplicity, lack of specificity, improper joinder), and

12(b)(3)(D) (severance). If any defendants with standing wish to file a Rule 12(b)(3)(C)

motion to suppress seized materials, they have the search warrants and supporting

affidavits to challenge probable cause. The defendants also have sufficient evidence to

challenge venue under Rule 12(b)(3)(A)(i) and, by virtue of the government’s production

of the grand jury transcripts and exhibits, to challenge grand jury proceedings under

Rule 12(b)(3)(A)(v). For any other Rule 12 motions, such as a motion for additional

discovery under Rule 12(b)(3)(E), that may ripen after the deadline, the government will

not oppose on timeliness grounds. Thus, the government submits that as a practical

matter—though recognizing the Court is the final arbiter of “good cause” under Rule

12(c)(3)—the defendants are not prejudiced in their ability to file pretrial motions by April

12 in the absence of a final discovery deadline.

       Furthermore, a final discovery deadline would be inconsistent with the

government’s disclosure obligations and practices, including the government’s ongoing

disclosure obligations and practices under Brady/Giglio and Jencks. A final discovery

deadline would also impinge upon the government’s ongoing duty to detect and

prosecute criminal conduct because, after any such deadline passes, the government

could not receive new evidence without risking a violation of either the Court-ordered

deadline (if the government produces newly received evidence), or Rule 16(c) and the

Court’s prior orders requiring continuing production (if the government does not produce

newly received evidence). Given the importance of continuing the investigation—which


                                                3
Case 1:20-cr-00152-PAB Document 242 Filed 02/15/21 USDC Colorado Page 4 of 6




deals with anticompetitive conduct in the sale of a ubiquitous food staple—the Court

should decline to impose a final discovery deadline.

       Trial Length. The government estimates that trial, without accounting for any

defense cases, will take approximately 15 days. The government’s estimate for its case-

in-chief, which includes cross examination, is approximately 70 hours—35 hours for

direct examination of witnesses and 35 hours for cross-examination of those witnesses

by defendants. Assuming a 7-hour trial day (8:30 a.m. to 5:00 p.m., with 1 hour for lunch

and two 15-minute breaks), that is 10 days for the government witnesses’ testimony.

The government also estimates 5 additional days for openings, summations, and

rebuttals, any additional cross examination of government witnesses by defense

counsel the Court may permit, as well as unforeseen issues that inevitably arise.

       The government offers its perspective on the defendants’ estimate that trial will

require 35 to 45 days. Their estimate assumes each defendant will require 2-3 days to

present his defense. ECF No. 235 at 2. While 2-3 days for a defense case sounds

reasonable in isolation, each defendant is charged with the same crime, in the same

industry, and during the same time period,3 meaning they may choose to avail

themselves of opportunities to streamline their individual evidentiary presentations to

avoid duplication. As is evident from their jointly filed motions, the defendants are

already working collaboratively in defending themselves in this case, so it seems likely

that they will be able to do the same at trial. The government also anticipates motions in



3
 The one exception is Mr. Little, who is also charged with false statement and
obstruction.
                                             4
Case 1:20-cr-00152-PAB Document 242 Filed 02/15/21 USDC Colorado Page 5 of 6




limine and other motions before trial may pare the issues down further. Therefore, if the

Court, which is entitled to ensure economic use of its own resources, were to allow, say,

5 days for streamlined evidentiary presentations and an additional day per defendant to

present any further evidence, including his own testimony, that would add 15 days to

the government’s estimate. The overall estimate, then, would be 15 to 30 days, with the

former assuming no defense cases and the latter assuming the defendants use all 15

days.

        Respectfully submitted this 15th day of February, 2021.


                                                By: s/ Michael T. Koenig___________
                                                   Michael T. Koenig
                                                   Heather D. Call
                                                   Carolyn M. Sweeney
                                                   Paul J. Torzilli
                                                   Trial Attorneys
                                                   Antitrust Division
                                                   U.S. Department of Justice
                                                   Washington Criminal II Office
                                                   450 Fifth Street, N.W.
                                                   Washington, D.C. 20530
                                                   Tel: (202) 616-2165
                                                   Email: michael.koenig@usdoj.gov


                                                   Attorneys for the United States




                                            5
Case 1:20-cr-00152-PAB Document 242 Filed 02/15/21 USDC Colorado Page 6 of 6




                              CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on the 15th of February 2021, I electronically filed the

foregoing GOVERNMENT’S RESPONSE TO DEFENDANTS’ MOTION FOR A

STATUS CONFERENCE with the Clerk of the Court using CM/ECF, which will send

notification of such filing to counsel of record in the above-captioned matter.




                                                    s/ Michael T. Koenig_____
                                                    Michael T. Koenig
                                                    Trial Attorney
                                                    Antitrust Division
                                                    U.S. Department of Justice
                                                    Washington Criminal II Office
                                                    450 Fifth Street, N.W.
                                                    Washington, D.C. 20530
                                                    Tel: (202) 616-2165
                                                    Email: michael.koenig@usdoj.gov

                                                     Attorney for the United States
